Per Curiam.

The sole issue before us is whether the allocation order of the Board of Tax Appeals is unreasonable or unlawful. For the reasons which follow, we find it to be unlawful and order the cause remanded to that entity for further elaboration.
R.C. 5705.32 authorizes the county budget commission to allocate the funds to qualified participants by providing, in pertinent part:
“[T]he Commission shall fix the amount * * * to be distributed to each board of public library trustees * * * [and] base the amount for distribution on the needs of such library for the construction of new library buildings, parts of buildings, improvements, operation, maintenance, or other expenses.”5
While R.C. 5705.32 gives the budget commission the duty to make the initial allocation of this tax fund based on the libraries’ needs, R.C. 5705.37 allows the Board of Tax Appeals to modify any action of the commission by providing that “[t]he finding of the board of tax appeals shall be substituted for the findings of the commission * * *.” This statutory scheme thus requires all questions of fact to be resolved first by the budget commission and, second, in a trial de novo by the Board of Tax Appeals. *393Cty. of Montgomery v. Budget Comm. (1953), 160 Ohio St. 263, 265-266 [52 O.O. 141]; Cleveland Public Library v. Budget Comm. (1970), 23 Ohio St. 2d 27, 29-30 [52 O.O.2d 83]. The factual determination of what the “* * * ‘needs’ of the libraries are for various operations and projects * * * must be based upon actual ‘need’ and not upon mere ‘justifiable expense,’ ” Bd. of Trustees of Ross Cty. Dist. Library v. Budget Comm. (1958), 168 Ohio St. 108 [5 O.O.2d 363], paragraph one of the syllabus, and not upon mere “wants,” Cleveland Public Library, supra, at 31, quoting from Bd. of Trustees of Cuyahoga Cty. Public Library v. Budget Comm. (Mar. 19, 1970), BTA Nos. 75330 and 75460, unreported.
The Board of Tax Appeals found that since the budget commission based more than eighty percent of its allocation on past allocations, it had failed to consider the actual needs of the libraries. The board thus made its own review of the record, briefs, exhibits and the Touche Ross Report. The board found that all nine library systems seemed to agree that the factors taken into account in the Touche Ross Report were important in determining the libraries’ needs. It held that “[although these factors are not the sole criteria used to determine need, and realizing that each individual budget in its totality must be analyzed, this Board has included these factors in its need determination analysis.” The remainder of that decision is merely an enumeration of specific amounts of the classified property tax fund to be awarded to specific libraries.6
Upon review of a Board of Tax Appeals decision, this court shall reverse same “[i]f the court decides that such decision of the board is unreasonable or unlawful.” R.C. 5717.04. We have held that this statutorily prescribed standard of review prohibits us from weighing the evidence as to the comparative value, and thus priority, of the various library needs. Cleveland Public Library, supra, at 29. As we have stated previously, these are factual questions for the budget commission in the first instance and for the Board of Tax Appeals in the second and final instance in its trial de novo, and not for this court which must affirm if the *394board’s factual findings are reasonable and lawful. R.C. 5717.04; Cleveland Public Library, supra, at 30.
Our concern with the board’s decision below is not that its factual findings of actual need based on expenses under R.C. 5705.32 are unreasonable, but that they do not exist, at least not in the record in such a way as to enable us to review them for reasonableness or lawfulness. All that appears are the dollar amounts awarded to each library; we find it highly unlikely that the actual needs of each library precisely match the amount available dollar for dollar. It is contrary to law for the Board of Tax Appeals to fail to fulfill its duty to ascertain the libraries’ needs and then to fail to set forth the basis of its findings within its decision and order. For this reason alone we must reverse and remand the cause to the Board of Tax Appeals in order that it may enunciate its actual needs determinations.
Appellees argue that the Board of Tax Appeals is not required to make findings of need so long as it bases its allocation order on the needs of the libraries. This argument ignores this court’s duty to affirm reasonable, and reverse unreasonable, determinations, which duty can be performed only when the board’s findings as to the actual needs of the libraries are in its decision. See Cleveland v. Budget Comm. (1976), 47 Ohio St. 2d 27, 31 [1 O.O.3d 17], where we reversed the board’s decision “[b]ecause the opinion of the board fail[ed] to set out adequate reasons, supported by the evidence, for its finding * * *.” This court is not required to accept the board’s recitation that it has made a de novo determination of need. See Lake Cty. Budget Comm. v. Willoughby Hills (1967), 9 Ohio St. 2d 108 [38 O.O.2d 289].
Although it is an extremely difficult task to pare down each library’s proposed budget to only those items each “actually needs,” this is the duty placed on the budget commission and the Board of Tax Appeals by R.C. 5705.32. In fact, this duty has been shouldered in scores of Board of Tax Appeals decisions which have undertaken a detailed analysis of each library’s claimed needs. See Grandview Heights School Dist. Public Library v. Franklin Cty. Budget Comm. (Aug. 12, 1976), Franklin App. Nos. 76AP-165, 76AP-184 and 76AP-249, unreported; Oakwood Public School Library v. Budget Comm. (June 20, 1977), BTA Nos. E-1919 and E-1925, unreported; and Cleveland Public Library v. Budget Comm. (Mar. 19, 1970), BTA Nos. 75330 and 75460, unreported, reversed (1970), 23 Ohio St. 2d 27 [52 O.O.2d 83] (which contained tables not only of libraries’ past expenditures and claimed needs but also of the board’s determinations of such libraries’ actual needs — all the tables including the following categories: administration, personal services, service materials, transportation, operation, maintenance, capital outlay, and general fund debt service). A line-by-line budgetary analysis was thus followed by the board and implicitly approved by this court in Cleveland Public Library, supra.
Appellee Cleveland Heights-University Heights Public Library’s citation of Wolf v. Cuyahoga Cty. Bd. of Revision (1984), 11 Ohio St. 3d 205, *395for the proposition that the Board of Tax Appeals is not required to make factual determinations of need, is not on point. Instead, we held that there was no mandatory duty on the Board of Tax Appeals to make separate findings of fact and conclusions of law for each tax year and for each specific parcel of land. Even if that case involved the same statute, which it clearly did not, the Board of Tax Appeals was still required to record its valuation of the land in question. Here, all we are requiring the board to do is record its valuation of the libraries’ needs. We cannot remain “in the dark as to whether the board considered the justifiable expense as a genuine need.” Ross Cty. Dist. Library, supra, at 111.
Finally, this court has been asked by a number of the appellees to fashion a specific formula to aid in the distribution of these funds. This court has no power to propound a specific formula for the determination of “need” of the various libraries, nor can we mandate that the Board of Tax Appeals formulate a rigid rule for such determination. However, reflection upon the historic number of cases for appellate review concerning library board allocations would seem to suggest that it would not be unlawful for the Board of Tax Appeals to establish reasonably understandable criteria for the determination of need. The establishment of a general rule may prove to be helpful for the library boards in order that they might predetermine the manner in which they will present their material in support of their budgetary needs.
The Board of Tax Appeals, in its decision here, expressly found that its allocation “must reflect the proportionate benefit received by those who may use the library facilities.” In making that allocation, it would appear that the board considered the objective factors of population and library use as a measure, in part, of proportionate benefit received. Although, as stated, this court shall not establish guidelines or specific criteria for the determination of the libraries’ needs, it would seem reasonable that the board consider population and area to be served, facilities and programs, as among the definite and quantifiable indicia of actual needs of the libraries. The board’s establishing certain definite and quantifiable criteria for determining the communities’ needs for library services and allocating tax revenues to public entities would seem to have a great deal of merit, and to be within the intent and purpose of R.C. 5705.32 to achieve fair distribution of library funds.
However, as stated, our disagreement with the decision of the Board of Tax Appeals is due to the fact that it did not, with any degree of specificity, set forth its basis of determination of need in the instance of each of the libraries.
Accordingly, the decision of the Board of Tax Appeals is hereby reversed and the cause is remanded for further proceedings in conformity with this opinion.

Decision reversed and came remanded.

*396Locher, Holmes, C. Brown and Wright, JJ., concur.
Celebrezze, C.J., and Douglas, J., dissent, with opinion.
Sweeney, J., dissents.

 This statute has since been amended, effective September 11, 1985, and is thus inapplicable to this cause.


 The only “findings” of the Board of Tax Appeals were as follows:
“Giving consideration to all of the evidence submitted in this matter, we hereby substitute our judgment for that of the Budget Commission of Cuyahoga County and allocate the Classified Property Tax Fund as follows:
“Cuyahoga County Public Library $12,015,220.00
“Cleveland Public Library 11,870,054.00
“Porter Public Library (Westlake) 249.425.00
“Cleveland Heights/University Heights Public Library 1.458.761.00
“East Cleveland Public Library 865.646.00
“Euclid Public Library 990.855.00
“Lakewood Public Library 1.114.790.00
“Rocky River Public Library 381.654.00
“Shaker Heights Public Library 910,120.00”